Case 17-10207    Doc 63    Filed 05/13/19 Entered 05/13/19 17:40:41         Main Document
                                         Pg 1 of 2



                 UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                       SOUTHEASTERN DIVISION
 IN RE:                          ) CASE NO: 17-10207-399
 RICHARD MATTHEW MEYERS          ) Chapter 13
 SARAH ELIZABETH MEYERS          ) Re:Objection to Claim 3 filed by
                                 )    HOME POINT FINANCIAL CORP
                                 )    Acct: 4244
                                 )    Amount: $130,712.06
               Debtors           )    Response Due: June 03, 2019
                                 )
                          TRUSTEE'S OBJECTION TO CLAIM 3

 THIS OBJECTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
 YOU OPPOSE THE OBJECTION, YOU SHOULD IMMEDIATELY CONTACT THE
 MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
 CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
 MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
 WHY THE OBJECTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
 TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
 NOTICE TO YOU. IF YOU OPPOSE THE OBJECTION AND HAVE NOT REACHED
 AN AGREEMENT, YOU MUST ATTEND THE HEARING, THE DATE OF WHICH
 WILL BE SENT TO YOU IF YOU FILE A RESPONSE. UNLESS THE PARTIES
 AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING
 AND MAY DECIDE THE OBJECTION AT THE HEARING.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

     COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee in Bankruptcy, and for her
 objection to claim states as follows:
    The claim of HOME POINT FINANCIAL CORP dated April 28, 2017, should be denied
    as filed. The creditor will not accept payments from the Trustee.
    WHEREFORE Trustee prays the Court will enter its order sustaining this objection.

 Dated: May 13, 2019                             /s/ Diana S. Daugherty
                                                 Diana S. Daugherty
 OBJCLM--SJC                                     Standing Chapter 13 Trustee
                                                 P.O. Box 430908
                                                 St. Louis, MO 63143
                                                 (314) 781-8100 Fax: (314) 781-8881
                                                 trust33@ch13stl.com
Case 17-10207        Doc 63     Filed 05/13/19 Entered 05/13/19 17:40:41           Main Document
                                              Pg 2 of 2


 17-10207 Trustee's Objection to Claim 3                                           05/13/2019 Page 2

                                    CERTIFICATE OF SERVICE
     I certify that a true and correct copy of the foregoing document was filed electronically on
 May 13, 2019, with the United States Bankruptcy Court, and has been served on the parties in
 interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
 List.

      I certify that a true and correct copy of the foregoing document was filed electronically with
 the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
 first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
 List and listed below on May 13, 2019.

     RICHARD MATTHEW MEYERS                           HOME POINT FINANCIAL CORP
     SARAH ELIZABETH MEYERS                           PO BOX 790309
     158 BURRDOC ACRES                                ST LOUIS, MO 63179
     CAPE GIRARDEAU, MO 63701
                                                      HOME POINT FINANCIAL CORP
                                                      11511 LUNA RD
     SOTTILE & BARILE LLC                             STE 300
     394 WARDS CORNER RD                              FARMERS BRANCH, TX 75234
     STE 180
     LOVELAND, OH 45140

                                                      /s/ Diana S. Daugherty
                                                      Diana S. Daugherty, Chapter 13 Trustee
